Citation Nr: 0700311	
Decision Date: 01/05/07    Archive Date: 01/17/07

DOCKET NO.  03-08 758A	)	DATE
	)
	)

On appeal from the
U.S. Department of Veterans Affairs (VA) Regional Office (RO)
 in Cleveland, Ohio


THE ISSUES

1.	Entitlement to service connection for a low back 
disability.

2.	Entitlement to service connection for a right 
shoulder disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from October 1984 to August 
1990.

This appeal to the Board of Veterans Appeals (Board) 
originally arose from a September 2002 rating action that 
denied service connection for low back and right shoulder 
disabilities on the grounds that new and material evidence to 
reopen the claims had not been received.  

In July 2003, the veteran testified at a hearing before a 
decision review officer at the RO; a transcript of the 
hearing is of record.

By decision of December 2004, the Board reopened the claims 
for service connection for low back and right shoulder 
disabilities on the basis of new and material evidence 
received, and remanded the claims for service connection to 
the RO for further development of the evidence, due process 
development, and readjudication on the merits.  


FINDINGS OF FACT

1.	All notification and development action needed to render 
a fair decision on the claims on appeal has been 
accomplished.

2.	The most persuasive medical evidence on the question of 
etiology establishes no nexus between the veteran's 
inservice low back complaints and the lumbosacral strain 
with arthritis diagnosed many years post service.

3.	The most persuasive medical evidence on the question of 
etiology establishes no nexus between the veteran's 
reported inservice right shoulder complaints and the 
right shoulder strain with arthritis diagnosed many 
years post service.


CONCLUSIONS OF LAW

1.	The criteria for service connection for a low back 
disability are not met.                 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 
(2006).

2.	The criteria for service connection for a right shoulder 
disability are not met.       38 U.S.C.A. §§ 1101, 1112, 
1113, 1131, 1137, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2006).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107 (West 2002 & Supp. 2005).  To implement the 
provisions of the law, the VA promulgated regulations 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2006).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of the VA to 
notify a claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of the VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claims on appeal has been accomplished.  

Pre-rating May 2002 (on the issue of new and material 
evidence) and February 2005 (on the issue of service 
connection on the merits) RO letters informed the veteran and 
his representative of the VA's responsibilities to notify and 
assist him in his claims, and what was needed to establish 
entitlement to service connection (evidence showing an injury 
in military service or a disease that began in or was made 
worse during military service).  Thereafter, they were 
afforded opportunities to respond.  The Board thus finds that 
the veteran has received sufficient notice of the information 
and evidence needed to support his claims, and has been 
provided ample opportunity to submit such information and 
evidence.  

Additionally, those RO letters provided notice that the VA 
would make reasonable efforts to help the veteran get 
evidence necessary to support his claims, such as medical 
records (including private medical records), if he gave it 
enough information, and, if needed, authorization to obtain 
them.  Those letters further specified what records the VA 
was responsible for obtaining, to include Federal records, 
and reiterated the type of records that the VA would make 
reasonable efforts to get.  The 2005 RO letter also requested 
the veteran to furnish any evidence that he had in his 
possession that pertained to his claims.  The Board thus 
finds that those RO letters cumulatively satisfy the 
statutory and regulatory requirement that the VA notify a 
claimant what evidence, if any, will be obtained by him and 
what evidence will be retrieved by the VA.  See Quartuccio v. 
Principi,   16 Vet. App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the U.S. Court of Appeals 
for Veterans Claims (Court) held that proper VCAA notice 
should notify a veteran of: (1) the evidence that is needed 
to substantiate a claim; (2) the evidence, if any, to be 
obtained by the VA; (3) the evidence, if any, to be provided 
by him; and (4) a request by the VA that the claimant provide 
any evidence in his possession that pertains to the claim.  
As indicated above, all 4 content of notice requirements have 
been met in this appeal.

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) requires that notice to a claimant pursuant to the 
VCAA be provided at the time that, or immediately after, the 
VA Secretary receives a complete or substantially complete 
application for VA-administered benefits.  In that case, the 
Court determined that the VA had failed to demonstrate that a 
lack of such pre-adjudication notice was not prejudicial to 
the claimant.  In the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were furnished 
to the veteran prior to the initial September 2002 rating 
action on the issue of new and material evidence to reopen 
the claims for service connection, and prior to the July 2005 
RO determination, as reflected in the Supplemental Statement 
of the Case, denying service connection on the merits. 

More recently, in March 2006, during the pendency of this 
appeal, the Court issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 5 
elements of a service connection claim (veteran status, the 
existence of a disability, a connection between the veteran's 
service and that disability, the degree of disability, and 
the effective date pertaining thereto).  In this case, the 
veteran's status and the degree of disability are not at 
issue.  While the RO has not afforded the veteran notice 
pertaining to the effective date, the Board's decision herein 
denies the appellant's claims for service connection.  
Accordingly, no effective date is being assigned, and there 
is no possibility of prejudice to the appellant under the 
notice requirements of Dingess/Hartman. 

Additionally, the Board finds that all necessary development 
on the claims currently under consideration has been 
accomplished.  The RO, on its own initiative and pursuant to 
the Board's remand, has made reasonable and appropriate 
efforts to assist the appellant in obtaining all evidence 
necessary to substantiate his claims, to include all 
available service and post-service VA and private medical 
records.  A transcript of the veteran's July 2003 RO hearing 
testimony has been associated with the claims folder.  The 
veteran has been afforded comprehensive VA examinations in 
October 2003 and May and June 2005.  Significantly, neither 
the veteran nor his representative has identified, and the 
record does not otherwise indicate, any existing, pertinent 
evidence, in addition to that noted above, that has not been 
obtained.  The record also presents no basis for further 
development to create any additional evidence to be 
considered in connection with the matters currently under 
consideration.

Under these circumstances, the Board finds that the veteran 
is not prejudiced by appellate consideration of the claims on 
appeal at this juncture, without directing or accomplishing 
any additional notification and/or development action.  

II.  Analysis

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by peacetime service.  38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303(a).  Such a determination requires 
a finding of a current disability that is related to an 
injury or disease incurred in service.  Watson v. Brown, 4 
Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141, 
143 (1992).  Service connection also may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that it was 
incurred in service.  38 C.F.R. § 3.303(d).

Certain chronic diseases, such as arthritis, when manifested 
to a compensable degree within one year from the date of 
termination of service, shall be presumed to have been 
incurred therein, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  

The veteran contends that he currently suffers from low back 
and right shoulder disabilities that are the result of 
inservice injuries. 

In this case, the service medical records show that the 
veteran was seen in February 1985 with complaints of low back 
pain after almost falling on ice.  After examination, the 
assessment was muscle strain.  On another occasion that 
month, he was seen with left shoulder complaints, and 
examination showed tenderness to the anterior joint space of 
the left shoulder.

In May 1987, the veteran was seen with complaints of low back 
pain, and examination showed right lower lumbar muscle 
spasms.

In August 1988, the veteran was seen with a 2-month history 
of left shoulder pain.  After examination, the assessment was 
left shoulder bursitis.

In an April 1990 report of medical history, the veteran 
complained of an unspecified painful or "trick" shoulder or 
elbow, and recurrent back pain; the examiner noted 
unspecified shoulder pain and stiffness, and low back pain.  
Low back pain and unspecified shoulder pain were noted on 
examination.

A May 1990 orthopedic evaluation noted the veteran's 
complaints of intermittent low back and right (sic) shoulder 
pain.

A June 1990 military medical board report noted the veteran's 
complaints of intermittent right (sic) shoulder pain; there 
was no history of fracture or dislocation.  He also had a 
history of intermittent low back pain, without a history of 
trauma or sensory or motor loss.  Current examination showed 
a full range of right shoulder motion, and X-rays were 
normal.  The diagnoses included episodic low back pain, 
probably muscular, and episodic right (sic) shoulder pain, 
probably bursitis versus mild impingement.

Post service, on October 1990 VA examination, the veteran 
gave a history of lumbosacral spine "clicking" and an 
inservice right shoulder injury.  Current right shoulder X-
rays revealed no significant abnormality.  Lumbar spine X-
rays were normal, with no evidence of arthritis.  The 
impressions were occasional right lumbosacral joint snapping, 
without sensory change or spasm; and right (sic) shoulder 
recurrent bursitis with impingement syndrome.

In November 1999, D. S., M.D., assessed acute lumbosacral 
strain; there was no nexus to the veteran's military service.  
From May to August 2000, the veteran was treated for what was 
assessed as left shoulder contusion tendonitis and left 
shoulder strain as residuals of an intercurrent post-service 
on-the-job injury in a motor vehicle accident.

On October 2001 VA outpatient examination, the veteran gave a 
history of a right shoulder injury in service, as well as a 
history of a left shoulder dislocation in a motor vehicle 
accident.  The assessments included left shoulder dislocation 
in a motor vehicle accident; there were no findings 
pertaining to the right shoulder.

January 2002 VA right shoulder X-rays revealed no significant 
abnormality.

On May 2002 VA outpatient examination, the veteran gave a 
long history of low back pain.  Current lumbosacral spine X-
rays revealed minimal degenerative arthritis, and the 
assessment was primarily mechanical low back pain.  There was 
no nexus to the veteran's military service.

At the July 2003 RO hearing, the veteran testified that he 
injured his low back and right shoulder in service.

On October 2003 VA orthopedic examination, the veteran 
complained of low back pain.  X-rays revealed minimal lumbar 
spine degenerative changes.  The examiner opined that the 
etiology of the veteran's low back pain did not appear to be 
orthopedic in nature.

On December 2003 VA outpatient examination, the veteran was 
noted to have injured a shoulder and his upper back in an on-
the-job motor vehicle accident in November.  The assessment 
was chronic low back pain without disc disease.

On March 2004 VA orthopedic examination, the veteran gave a 
history of an inservice low back injury, as well as a 
November 2003 on-the-job motor vehicle accident in which he 
injured his shoulders and upper back.  After examination, the 
impressions were mechanical low back pain, which the examiner 
opined was not related to the veteran's right knee 
disability.

August 2004 VA lumbar spine X-rays revealed no significant 
bony pathology.

On May 2005 VA orthopedic examination, the examiner noted 
that the claims folder documented a back strain and right 
(sic) shoulder bursitis/tendonitis in service as well as on 
post-service 1990 VA examination.  After examination, the 
diagnoses were chronic lumbosacral strain and right shoulder 
bursitis/tendonitis, which the examiner opined were more 
likely than not related to the veteran's inservice 
conditions.

In June 2005, the RO found the May 2005 VA examination to be 
inadequate, in that the examiner failed to provide an 
adequate rationale for his stated opinions in light of the 
factual record, which showed only left shoulder bursitis in 
service, not right shoulder pathology, and requested the May 
2005 VA examiner to again review the record and render 
opinions with an adequate stated rationale.

Subsequently in June 2005, the same VA physician who examined 
the veteran in May 2005 reviewed the claims folder and again 
examined the veteran.  The diagnoses were history of 
lumbosacral strain, and history of right shoulder strain with 
X-ray evidence of minimal arthritis, and the physician opined 
that any relationship between the veteran's current 
lumbosacral strain symptoms and right shoulder strain, and 
his inservice back pain and shoulder strain, would be 
speculative, since it was so long ago.

With respect to the issue of service connection for a right 
shoulder disability, the Board finds that the May and June 
1990 inservice references to "right" shoulder pathology 
represent no more than typographical errors, inasmuch as the 
prior February 1985 and August 1988 service medical records 
document only left shoulder pathology, and no right shoulder 
pathology whatsoever.  Thus, the Board finds that the 
erroneous history of such reported inservice "right" 
shoulder pathology carried forward on post-service October 
1990 and May 2005 VA examination history is not a reliable 
indicator of the presence of actual right shoulder pathology 
in service.  As indicated above, such assertions are not 
supported objectively, as the service medical records are 
otherwise completely negative for complaints, findings, or 
diagnoses of any right shoulder pathology.  The Board also 
notes that post-service October 1990 and January 2002 VA 
right shoulder X-rays indicated no right shoulder pathology, 
and that right shoulder arthritis was not diagnosed until 
June 2005, over 14 years following separation from service.  
Thus, the Board finds that the veteran's unsupported and 
uncorroborated history of a right shoulder injury in service 
may not serve as a reliable factual basis upon which to base 
a medical opinion as to the etiology of any current right 
shoulder disability, as the May 2005 VA examiner did.  As a 
medical opinion can be no better than the facts alleged by an 
appellant, an opinion based on an inaccurate factual premise 
has no probative value.  See Reonal v. Brown, 5 Vet. App. 
460, 461 (1993); Swann v. Brown, 5 Vet. App. 229, 233 (1993); 
Black v. Brown, 5 Vet. App. 179, 180 (1993).  

In addition to the fact that the May 2005 VA physician's 
opinion that right shoulder bursitis/tendonitis was more 
likely than not related to the veteran's inservice conditions 
was based on an inaccurate factual premise, it was not 
supported by any stated rationale, and thus the Board finds 
that this evidence does not provide persuasive support for 
the veteran's claim that service connection for a right 
shoulder disability is warranted.

Rather, the Board ascribes great probative value to the June 
2005 VA physician's revised opinion and observations that any 
relationship between the veteran's current right shoulder 
strain and his inservice shoulder complaints would be 
speculative, since it was so long ago.  This revised opinion 
was arrived at after an additional thorough and comprehensive 
review of the service and post-service medical records, the 
veteran's actual medical history, claims folder, and other 
personal medical records furnished by the veteran; current 
examination of the veteran; and the examiner's professional 
orthopedic knowledge.  Thus, the Board finds the June 2005 VA 
examiner's findings, observations, and conclusions to be 
dispositive of the question of service connection for a right 
shoulder disability, and that these more persuasive medical 
observations and opinion militate against the claim.  See 
Hayes v. Brown,  5 Vet. App. 60, 69-70 (1993) (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood v. Derwinski, 1 
Vet. App. 190, 192-93 (1992)).  See also Guerrieri v. Brown, 
4 Vet. App. 467, 470-471 (1993) (the probative value of 
medical evidence is based on a physician's knowledge and 
skill in analyzing the data, and the medical conclusion he 
reaches; as is true of any evidence, the credibility and 
weight to be attached to medical opinions are within the 
province of the Board).  

With respect to the issue of service connection for a low 
back disability, there is no question that the veteran had 
low back complaints in service.  The sole question for 
resolution is whether there is a nexus between those remote 
complaints and his current low back disability, with low back 
arthritis first manifested in May 2002, over 11 years post 
service.
  
In this regard, the Board ascribes great probative value to 
the June 2005 VA physician's revised opinion and observations 
that any relationship between the veteran's current 
lumbosacral strain symptoms and his inservice back pain would 
be speculative, since it was so long ago.  This revised 
opinion was arrived at after an additional thorough and 
comprehensive review of the service and post-service medical 
records, the veteran's actual medical history, claims folder, 
and other personal medical records furnished by the veteran; 
current examination of the veteran; and the examiner's 
professional orthopedic knowledge.  Thus, the Board finds the 
June 2005 VA examiner's findings, observations, and 
conclusions to be dispositive of the question of service 
connection for a low back disability, and that these more 
persuasive medical observations and opinion militate against 
the claim.  See Hayes, 5 Vet. App. at 69-70 (it is the 
responsibility of the Board to assess the credibility and 
weight to be given the evidence) (citing Wood, 1 Vet. App. at 
192-93).  See also Guerrieri, 4 Vet. App. at 470-471 (the 
probative value of medical evidence is based on a physician's 
knowledge and skill in analyzing the data, and the medical 
conclusion he reaches; as is true of any evidence, the 
credibility and weight to be attached to medical opinions are 
within the province of the Board).  

The Board has also considered the previous May 2005 opinion 
by the same VA examiner that chronic lumbosacral strain was 
more likely than not related to the veteran's inservice 
condition.  However, that initial opinion was not supported 
by any stated rationale, and thus the Board finds that it 
does not provide persuasive support for the veteran's claim 
that service connection for a low back disability is 
warranted.

In addition to the medical evidence, the Board has considered 
the veteran's assertions and testimony as to a medical 
relationship between his current low back and right shoulder 
disabilities and his inservice complaints.  However, 
questions of diagnosis and etiology are within the province 
of trained medical professionals.  Jones v. Brown, 7 Vet. 
App. 134, 137-38  (1994).  As a layman without the 
appropriate medical training or expertise, the veteran simply 
is not competent to render a probative (persuasive) opinion 
on such a medical matter.  See Bostain v. West, 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).  

Under these circumstances, the Board concludes that service 
connection for low back and right shoulder disabilities must 
be denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the claims, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for low back and right shoulder 
disabilities is denied.



____________________________________________
F. JUDGE FLOWERS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


